                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE
                               AT GREENEVILLE

DANNY RAY ALLEN CUTSHALL,                              )
                                                       )
              Plaintiff,                               )
                                                       )
v.                                                     ) No.: 2:20-CV-25-PLR-CRW
                                                       )
JAKE LITTLE, RICKY GRAHAM,                             )
WESLEY HOLT, FRANKLYN MORGAN,                          )
SIG, NICK FOSTER, ERIC CUTSHALL,                       )
ROGER WILLETT, TONI METCALF                            )
GREENE COUNTY DETENTION CENTER,                        )
                                                       )
              Defendants.                              )

                              MEMORANDUM AND ORDER

       The Court is in receipt of a pro se prisoner’s complaint under 42 U.S.C. § 1983 [Doc. 2]

and motion for leave to proceed in forma pauperis [Doc. 1].

I.     MOTION TO PROCEED IN FORMA PAUPERIS

       A review of Plaintiff’s certified inmate trust account record demonstrates that Plaintiff

lacks sufficient financial resources to pay the filing fee. Accordingly, pursuant to 28 U.S.C. §

1915, this motion [Doc. 1] will be GRANTED.

       Because Plaintiff is an inmate in the Greene County Detention Center, he will be

ASSESSED the civil filing fee of $350.00. The custodian of Plaintiff’s inmate trust account will

be DIRECTED to submit to the Clerk, U.S. District Court, 220 West Depot Street, Suite 200,

Greeneville, Tennessee, 37743, as an initial partial payment, the greater of: (a) twenty percent

(20%) of the average monthly deposits to Plaintiff’s inmate trust account; or (b) twenty percent

(20%) of the average monthly balance in his inmate trust account for the six-month period

preceding the filing of the complaint. 28 U.S.C. § 1915(b) (1) (A) and (B). Thereafter, the
custodian of Plaintiff’s inmate trust account shall submit twenty percent (20%) of Plaintiff’s

preceding monthly income (or income credited to Plaintiff’s trust account for the preceding

month), but only when such monthly income exceeds ten dollars ($10.00), until the full filing fee

of three hundred fifty dollars ($350.00) has been paid to the Clerk. 28 U.S.C. §§ 1915(b)(2) and

1914(a).

       To ensure compliance with this fee-collection procedure, the Clerk will be DIRECTED to

mail a copy of this memorandum and order to the custodian of inmate accounts at the institution

where Plaintiff is now confined, and to the Attorney General for the State of Tennessee. This order

shall be placed in Plaintiff’s prison file and follow him if he is transferred to another correctional

institution. The Clerk also will be DIRECTED to provide a copy to the Court’s financial deputy.

II.    SCREENING

       A.      PLAINTIFF’S ALLEGATIONS

       On Friday, December 20, 2019, Plaintiff, a probationer, was engaged in a vehicle pursuit

with various deputies of the Greene County Sheriff’s Department [Doc. 2 p. 3, 15-16]. The pursuit

ended when Plaintiff, hiding underneath a house, was bitten by the K-9 dog, Sig, and decided to

surrender [Id. p. 3-4]. As Plaintiff was crawling out from underneath the house, Deputies Jake

Little and Ricky Graham pulled Plaintiff out from underneath the house by his legs and began

kicking him in the face and back, causing his eyeglasses to break [Id. at 4]. Thereafter, Plaintiff

was handcuffed in the driveway and tased several times [Id.]. Deputy Little then grabbed

Plaintiff’s groin and testicles and squeezed them repeatedly while spreading Plaintiff’s legs open

and attempting to perform an anal cavity search [Id. at 4-5]. Deputies Graham and Franklyn




                                                  2
Morgan held Plaintiff down to allow Deputy Little to attempt the search [Id. at 5]. Deputies Nick

Foster and Eric Cutshall 1 “assisted in this assault” [Id.].

        Plaintiff, now injured, had to be helped to the patrol car [Id.]. He was transported to the

Greene County Detention Center, where he requested medical treatment from Defendants Foster,

Cutshall, and Lieutenant Toni Metcalf, but he was denied any treatment even after the facility’s

nurse requested treatment for Plaintiff [Id. at 5-6]. Instead, Lieutenant Metcalf placed Plaintiff in

lockdown for a few days due to his injuries [Id. at 7]. Plaintiff wrote grievances about these

incidents to Jail Administrator Roger Willett, who indicated that he would notify Sheriff Wesley

Holt of Plaintiff’s allegations [Id. at 2].

        On December 27, 2019, Plaintiff was placed in general population at the Greene County

Detention Center, where a nurse examined him and documented his injuries [Id. at 7-8]. On

January 1, 2020, Plaintiff was brought to Sheriff Holt’s office [Id. at 8]. By that time, Sheriff Holt

had seen a video Plaintiff’s family took of Plaintiff’s arrest [Id.]. When Plaintiff told Sheriff Holt

of the sexual assault by Deputy Little, the Sheriff had an officer escort Plaintiff back to general

population [Id.]. Plaintiff has not spoken with the Sheriff since [Id.].

        Plaintiff attempted to file a complaint regarding the alleged sexual assault by calling the

Prison Rape Elimination Act (“PREA”) sexual abuse hotline [Id.]. When Plaintiff inquired about

a PREA interview, he advised by Lieutenant Metcalf that his allegations do not fall under PREA’s

purview because Plaintiff has alleged assault by roadside officers, not employees of the Greene

County Detention Center [Id. at 8-9].




        1
         There is no indication in the complaint whether Deputy Cutshall is of any familial relation
to the Plaintiff.
                                                 3
       In the instant complaint, Plaintiff contends that due to the sexual assault and excessive

force he experienced, he has suffered suicidal thoughts [Id. at 9-11]. He asks the Court to

compensate him monetarily for his physical and mental suffering caused by these incidents, as

well as for the denial of medical treatment he experienced at the Greene County Detention Center

[Id. at 11]. He also requests that the Court (1) require Deputy Little to register as a sex offender,

(2) terminate the employment of all Defendants, (3) issue a medical furlough/release for Plaintiff,

and (4) require Defendants to pay all fees and costs associated with this action [Id.].

       B.      SCREENING STANDARD

       Under the Prison Litigation Reform Act (“PLRA”), district courts must screen prisoner

complaints and sua sponte dismiss any claims that are frivolous or malicious, fail to state a claim

for relief, or are against a defendant who is immune. See, e.g., 28 U.S.C. §§ 1915(e)(2)(B) and

1915A; Benson v. O’Brian, 179 F.3d 1014 (6th Cir. 1999). The dismissal standard articulated by

the Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and in Bell Atl. Corp. v. Twombly,

550 U.S. 544 (2007) “governs dismissals for failure state a claim under [28 U.S.C. §§

1915(e)(2)(B) and 1915A] because the relevant statutory language tracks the language in Rule

12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). Thus, to survive an initial review

under the PLRA, a complaint “must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S.

at 570).

       Courts liberally construe pro se pleadings filed in civil rights cases and hold them to a less

stringent standard than formal pleadings drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520

(1972). Allegations that give rise to a mere possibility that a plaintiff might later establish

undisclosed facts supporting recovery are not well-pled and do not state a plausible claim,

                                                 4
however. Twombly, 550 U.S. at 555, 570. Further, formulaic and conclusory recitations of the

elements of a claim which are not supported by specific facts are insufficient to state a plausible

claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 681 (2009).

       In order to state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he was

deprived of a federal right by a person acting under color of state law. Braley v. City of Pontiac,

906 F.2d 220, 223 (6th Cir. 1990) (stating that “Section 1983 does not itself create any

constitutional rights; it creates a right of action for the vindication of constitutional guarantees

found elsewhere”).

       C.      ANALYSIS

       At the outset, the Court finds that Plaintiff cannot sustain a claim against K-9 dog, Sig, or

the Greene County Detention Center, as neither are considered a “person” for purposes of a § 1983

suit. See Dye v. Wango, 253 F.3d 296, 300 (7th Cir. 2001) (holding a K-9 dog is not a suable

“person”); Batts v. Huff, No. 2:15-CV-2785-JDT-TMP, 2016 WL 4386068, at *1 (W.D. Tenn.

Aug. 17, 2016) (“[A] dog is not a suable entity and is not a ‘person’ under 42 U.S.C. § 1983”);

Cage v. Kent County Corr. Facility, No. 96-1167, 1997 WL 225647, at *1 (6th Cir. May 1, 1997)

(finding that “[t]he district court also properly found that the jail facility named as a defendant was

not an entity subject to suit under § 1983”). Therefore, Defendants Sig and the Greene County

Detention Center will be DISMISSED.

       Second, the Court finds that Plaintiff has not alleged any constitutional wrongdoing by Jail

Administrator Willett or Sheriff Holt, and therefore, he has failed to state a claim upon which relief

may be granted as to these Defendants. See Frazier v. Michigan, 41 F. App’x 762, 764 (6th Cir.

2002) (providing that “a complaint must allege that the defendants were personally involved in the

alleged deprivation of federal rights” to state a claim upon which relief may be granted). Instead,

                                                  5
Plaintiff’s only complaint against these Defendant appears to be that they were made aware of his

allegations of prior assault/excessive force and did not respond favorably to his complaints. Such

allegations fail to state a constitutional claim, as “[t]he ‘denial of administrative grievances or the

failure to act’ by prison officials does not subject supervisors to liability under § 1983.” Grinter

v. Knight, 532 F.3d 567, 576 (6th Cir. 2008) (quoting Shehee v. Luttrell, 199 F.3d 295, 300 (6th

Cir. 1999)). Accordingly, Defendants Holt and Willett will be DISMISSED.

       The Court finds, however, that Plaintiff’s allegations are sufficient to plausibly infer that

Defendants Little and Graham subjected him to excessive force; that Defendants Little, Graham,

Morgan, Foster, and Cutshall violated his right to bodily integrity by performing a roadside search

of his anal cavity; and that Defendants Foster, Cutshall, and Metcalf denied him a right to adequate

medical care. Accordingly, these claims will be allowed to PROCEED against Defendants Little,

Graham, Morgan, Foster, Cutshall, and Metcalf.

       Finally, the Court notes that much of the relief sought by Plaintiff cannot be granted to him,

even assuming that he ultimately prevails in this action as to his surviving claims. First, the

initiation of criminal charges is a prosecutorial function, and therefore, the Court is without

authority to indict Deputy Little of sex crimes and/or require him to register as a sex offender. See

Kalina v. Fletcher, 522 U.S. 118, 124–25 (1997) (noting prosecutor’s duty is to initiate and pursue

criminal prosecution); Oliver v. Collins, 904 F.2d 278, 281 (5th Cir. 1990) (holding prosecutor has

authority to decide to file criminal charges). Second, the Court does not make decisions regarding

the employment of Defendants, as such action would “unnecessarily intrude[] on [the prison’s]

operations” and would constitute “an inappropriate use of the court’s equity powers.” LaMarca v.

Turner, 995 F.2d 1526, 1543 (11th Cir. 1993) (citations omitted). The Supreme Court has

cautioned federal courts from such interference in prison administration. Shaw v. Murphy, 532

                                                  6
U.S. 223, 230 (2001). Accordingly, this Court is without authority to suspend the Defendants’

employment. See, e.g., Street v. Rodriguez, No. 12-13995, 2014 WL 840083, at *5 (E.D. Mich.

Mar. 4, 2014) (collecting cases). Finally, release from prison is not available in a § 1983 action,

and therefore, the Court cannot grant any request by Plaintiff for medical furlough/release. Preiser

v. Rodriguez, 411 U.S. 475, 500, 93 S. Ct. 1827, 1841, 36 L. Ed. 2d 439 (1973) (“[W]e hold today

that when a state prisoner is challenging the very fact or duration of his physical imprisonment,

and the relief he seeks is a determination that he is entitled to immediate release or a speedier

release from that imprisonment, his sole federal remedy is a writ of habeas corpus.”).

Accordingly, these categories of relief are unavailable to Plaintiff and will not be considered

further at any stage of these proceedings.

III.   CONCLUSION

       For the reasons set forth above:

       1.      Plaintiff’s motion for leave to proceed in forma pauperis [Doc. 1] is GRANTED;

       2.      Plaintiff is ASSESSED the civil filing fee of $350.00;

       3.      The custodian of Plaintiff’s inmate trust account is DIRECTED to submit the filing
               fee to the Clerk in the manner set for above;

       4.      The Clerk is DIRECTED to mail a copy of this memorandum and order to the
               custodian of inmate accounts at the institution where Plaintiff is now confined, to
               the Attorney General for the State of Tennessee, and to the Court’s financial deputy;

       5.      Defendants Wesley Holt, Sig, Roger Willett, and the Greene County Detention
               Center are DISMISSED;

       6.      This action will proceed only as to Plaintiff’s claims that Defendants Little and
               Graham subjected him to excessive force; that Defendants Little, Graham, Morgan,
               Foster, and Cutshall violated his right to bodily integrity by performing a roadside
               search of his anal cavity; and that Defendants Foster, Cutshall, and Metcalf denied
               him a right to adequate medical care;

       7.      All other claims against Defendants and any requests for non-monetary relief are
               DISMISSED;
                                                 7
8.    The Clerk is DIRECTED to send Plaintiff service packets (a blank summons and
      USM 285 form) for the remaining Defendants. Plaintiff is ORDERED to complete
      the service packets and return it to the Clerk’s Office within twenty (20) days of
      receipt of this order. At that time, the summonses will be signed and sealed by the
      Clerk and forwarded to the U.S. Marshal for service. Fed. R. Civ. P. 4;

9.    Service shall be made on Defendants pursuant to Rule 4(e) of the Federal Rules of
      Civil Procedure and Rule 4.04(1) and (10) of the Tennessee Rules of Civil
      Procedure, either by mail or personally if mail service is not effective;

10.   Plaintiff is forewarned that if he does not return the completed service packets
      within the time required, the Court will dismiss this action;

11.   Defendants shall answer or otherwise respond to the complaint within twenty-one
      (21) days from the date of service. If any Defendant fails to timely respond to the
      complaint, it may result in entry of judgment by default against that Defendant;

12.   Plaintiff is NOTIFIED that if he fails to timely comply with this order, this action
      will be dismissed for failure to prosecute and to follow the orders of this Court; and

13.   Plaintiff is ORDERED to immediately inform the Court and Defendants or their
      counsel of record of any address changes in writing. Pursuant to Local Rule 83.13,
      it is the duty of a pro se party to promptly notify the Clerk and the other parties to
      the proceedings of any change in his or her address, to monitor the progress of the
      case, and to prosecute or defend the action diligently. E.D. Tenn. L.R. 83.13.
      Failure to provide a correct address to this Court within fourteen days of any change
      in address may result in the dismissal of this action.

SO ORDERED.

ENTER:



                             __________________________________
                             CHIEF UNITED STATES DISTRICT JUDGE




                                        8
